July 12, 1994
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 93-2024 

                      GREGORY T. MURRAY,

                    Plaintiff, Appellant,

                              v.

         PENOBSCOT COUNTY DISTRICT ATTORNEY, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]
                                                   

                                         

                            Before

                 Torruella, Boudin and Stahl,
                       Circuit Judges.
                                     

                                         

Gregory T. Murray on brief pro se.
                 
Jeffrey M. Silverstein, Assistant District Attorney, on brief  for
                      
appellee R. Christopher Almy, District Attorney County of Penobscot.
Paul W.  Chaiken, Michael  A. Hodgins,  and Rudman  & Winchell  on
                                                              
brief for appellee Bangor Police Department.

                                         

                                         

          Per Curiam.   Murray appeals from  the dismissal of
                    

his     1983 complaint  filed  against  the Penobscot  County

District  Attorney  and the  Bangor  Police  Department.   We

affirm substantially for the reasons stated in the magistrate

judge's August  23, 1933  recommended decision, adding  these

comments.

          1.  We  agree that the district attorney was immune

from  damages liability with  respect to his  decision not to

prosecute  appellant.   Harrington v.  Almy, 977 F.2d  37, 40
                                           

(1st Cir. 1992).

          2.   We turn  to appellant's false  arrest, illegal

detainment, and illegal search and seizure claims against the

police department.  Citing to Monell v. Department of  Social
                                                             

Services, 436  U.S. 658, 690 (1978),  the magistrate's report
        

correctly informed  Murray that these claims  were subject to

dismissal  because  liability  could  not  be imposed  absent

allegations  that  the  harm  was inflicted  pursuant  to  an

official policy  or custom.  Despite that notice, Murray made

no  attempt to  correct  the complaint's  deficiency.   There

simply  are no allegations,  as there must be  to sustain a  

1983 suit,  linking a  department policy  or custom  with any

constitutional violation.   Monell,  436 U.S. at  691-94; see
                                                             

also Canton v. Harris, 489 U.S. 378, 385 (1989); Bordanaro v.
                                                             

McLeod, 871  F.2d 1151, 1157  (1st Cir.),  cert. denied,  493
                                                       

U.S.  820 (1989).    Because the magistrate's report provided

appellant   with   sufficient  notice   of   his  complaint's

deficiencies, and because appellant failed timely  to correct

those  inadequacies, the  complaint  was properly  dismissed.

Purvis  v. Ponte,  929 F.2d  822, 826-27  (1st Cir.  1991) ( 
                

1915(d) dismissal  did not  violate Neitzke v.  Williams, 490
                                                        

U.S.  319 (1989),  where magistrate's  report gave  plaintiff

notice  of  his  complaint's   factual  deficiencies  and  an

opportunity to cure).

          Affirmed.
                  

                             -3-